Citation Nr: 0923412	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for cervical myositis, 
currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
an increased rating.  The claim was certified for appeal by 
the Newark, New Jersey, RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's cervical myositis has not been manifested by 
unfavorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
cervical myositis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2008);             38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in August 2006 of the information and evidence needed to 
substantiate and complete a claim, to include how disability 
evaluations and effective dates are assigned.  VA also timely 
notified the Veteran that, to substantiate a claim for an 
increased evaluation, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  An 
attachment to November 2006 VA correspondence informed the 
Veteran of the precise rating criteria used to rate his 
cervical disorder.  His claim was readjudicated in an April 
2007 statement of the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).



Analysis

The Veteran seeks a rating in excess of 30 percent for 
cervical myositis.  Cervical strain is rated under the 
General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  This General Rating Formula assigns disability ratings 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease. Under 
this formula, a 30 percent rating is warranted when forward 
flexion of the cervical spine is 15 degrees or less, or when 
there is favorable ankylosis of the entire cervical spine.  A 
40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.
 
Normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right 
lateral flexion are zero to 45 degrees; and left and right 
rotation are zero to 80 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees.  Note 2, General Rating Formula for Disease and 
Injuries of the Spine,    38 C.F.R. § 4.71a, Plate V (2008).
 
A cervical x-ray taken in August 2005 showed extensive 
osteoarthritic changes at the level of C3 to C7 vertebrae.  
Intervertebral disc spaces at C6-C7 were narrowed.  
Osteoarthritic spurs were seen at the level of C5-C6 and C7.  
Retropharyngeal spaces were normal.  No evidence of bony 
destruction was seen.  The impression was extensive arthritic 
changes.  

The Veteran was afforded a VA examination in September 2006.  
The Veteran described neck pain, with flare-ups during 
weather changes.  The Veteran ambulated on his own, and his 
gait was normal.  Functionally, he was described as 
independent in eating, grooming, bathing, toileting, and 
dressing.  A physical examination of the cervical spine 
showed forward flexion from zero to 40 degrees, extension 
from zero to 30 degrees, left lateral flexion from zero to 30 
degrees, right lateral flexion from zero to 34 degrees, left 
lateral rotation from zero to 40 degrees, and right lateral 
rotation from zero to 35 degrees.  There was limitation in 
all areas.  The Veteran felt pain in the back of the neck 
muscle area at the end of all movements.  Four repeated 
movements of the neck showed a slight pain increase and 
limited range of motion in extension by five degrees and in 
flexion by six degrees.  There was a mild increase in 
weakness and endurance and no increase in fatigue.  Pain 
caused a major functional impact.  Spasm was present.  
Tenderness was found around the neck in the 
sternocleidomastoid, suboccipital, and omohyoid areas.  There 
was no evidence of a fixed deformity.  The Veteran was 
diagnosed with a cervical strain, and extensive cervical 
arthritis..

In September 2007, the Veteran was afforded a VA examination 
for a separate claim, but the examiner performed another 
range of motion test for the cervical spine.  The examiner 
reported no changes in range of motion were found since the 
last examination.  Ankylosis was not present.  

The evidence shows that the Veteran does not warrant an 
evaluation greater than 30 percent because his entire 
cervical spine is not unfavorably ankylosed.  Therefore, a 
higher rating is not in order.

The Veteran's representative argues in his brief that the 
appellant should be afforded a higher rating based on DeLuca.  
The Board disagrees.  The general rating formula for spinal 
disabilities assigns disability ratings with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  The rating criteria are 
controlling regardless whether these symptoms are present.  
Therefore, the Veteran is appropriately rated at a 30 percent 
evaluation.

The representative also argues that the Veteran should be 
rated under Diagnostic Code 5243, pertaining to an 
intervertebral disc syndrome.  Diagnostic Code 5243 provides 
that intervertebral disc syndrome is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine (in this case, Diagnostic Code 5237) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The record shows that bed rest has not been 
prescribed by a physician for the Veteran's cervical 
disability.  See September to November 2005 VA outpatient 
treatment records (prescribing moist heat to neck, 
stretching, and therapeutic neck exercises during flare-ups).  
Therefore, the Veteran does not qualify for a higher rating 
under Diagnostic Code 5243.

For the foregoing reasons, the Veteran's claim for a rating 
in excess of 30 percent for cervical myositis is denied.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1). 
 The Veteran's disability has not resulted in marked 
interference with employment, or required frequent periods of 
hospitalization.  At the September 2006 VA examination, the 
Veteran was described as independent in daily activities.  
The physician noted that the Veteran had no occupation, but 
attributed that fact to the appellant's retirement, not to 
his cervical disability.  The current schedular criteria also 
adequately compensate the Veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased schedular rating for cervical 
myositis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


